Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-11, 13-14, 16-17, 22-23, 28 and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claims 1, 28 and 33 are rejected for the recitation of “mean roughness depth”. Paragraph 0057 is the only paragraph in the entire specification that teaches anything about exactly what mean roughness depth is. This paragraph reads “The mean roughness depth (Rz) is the arithmetic mean value of a plurality of Rzi values. Each Rzi value is the sum of the highest peal and the depth of the lowest profile relative to the mean line.”. First, it is unclear exactly what a peal is. It is believed Applicant intended to recite “peak”. Secondly, it is unclear what constitutes “the lowest profile. Thirdly, it is unclear where said Rzi values are being taken, how many Rzi values and what constitutes a mean line. As such, for purposes of examination  mean roughness depth will be considered to be met any net which is knit. Applicant is advised to clarify the claim limitations and be careful not to enter in new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 13-14, 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Toye et al (WO 2014178733).
Regarding claim 1, Toye et al. teach a knitted net comprising a plurality of monofilaments wherein at least some of the monofilaments each have a cross-sectional shape that comprises at least one vortex as Toye et al. teach any cross-sectional shape can be used. Although Toye et al. are silent regarding the net being a wind lift mitigation net, it would have been obvious to one of ordinary skill in the art to use the net for many uses including wind mitigation. As set forth above in the 35 USC 112 rejection of claim 1, the net of Toye et al. is considered to meet the claimed mean roughness depth. Toye et al. teach varying the apertures (or voids) and cover factor as results effective variables and therefore, the claimed void volume would have been obvious to one of ordinary skill in the art and easily achieved through routine experimentation in order to affect permeability and shading provided. However, the recitation in the claims that the net is “for mitigating or preventing wind lift of at least one membrane covering an outdoor aggregation of matter” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Toye et al. disclose the net as presently claimed, it is clear that the net of Toye et al. would be capable of performing the intended use, i.e. wind lift mitigation presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claims 2-7, Toye et al. teach the monofilaments can be any cross-sectional shape and the claimed plurality of vertices, polygonal cross-sectional shape, square, tear drop, stellate and triangular cross-sectional shape would have been obvious to one of ordinary skill in the art in order to affect the net properties. 
Regarding claim 8, the plurality of monofilaments are made from at least one plastics material (or polymers). 
Regarding claims 10-11, Toye et al. teach at least some of the monofilaments each have a width dimension (or diameter) of less than 1 mm and also 0.6 or less (0.15-3mm).
Regarding claims 13-14, Toye et al. teach the diameter of the monofilaments which is teaches both the width and depth dimensions and therefore reads on the claimed 1 mm or less and 0.6mm or less depth. 
Regarding claim 16, Toye et al. teach the net has an area density within the claimed range as 10-100gsm are taught. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 17, Toye et al. teach the net is preferably lightweight to not hurt foliage. However, Toye et al. is not limited to the preferable embodiments and it would have been obvious to one of ordinary skill in the art to use any weight including the claims weight in order to improve strength and arrive at the claimed invention.  
Regarding claims 22-23, Toye et al. teach the net is warp knitted but is silent regarding the specific type of warp knitting. However, the claimed raschel or tricot knit would have been obvious to one of ordinary skill in the art as these are well known in the art and given the limited number of choices. 
Claims 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Nieuwoudt et al. (PG Pub. 2005/0072043) in view of Toye et al (WO 2014178733).
Regarding claim 29, Nieuwoudt et al. teach a method comprising covering an outdoor aggregation of matter with at least one membrane and at least partially covering the at least one membrane with a wind lift mitigation net comprising a plurality strands. Nieuwoudt et al. are silent regarding the cross-sectional shape of the strands. However, Toye et al. teach a net using at least some of the monofilaments with a cross-sectional shape which is non-circular and therefore at least one vertex or at least one substantially planar surface in order to affect filament and fabric properties such as mechanical properties. It would have been obvious to one of ordinary skill in the art to use the non-circular shaped monofilaments of Toye et al. in Nieuwoudt et al. in order to tailor mechanical properties of the monofilaments and fabric such as mechanical properties and arrive at the claimed invention. 
Regarding claim 30, Nieuwoudt et al. teach the matter is agricultural matter, landfill items, salt, sand and/or mineral aggregates. 
Regarding claim 33, As set forth above in the 35 USC 112 rejection of claim 1, the net of Nieuwoudt et al. and Toye et al. is considered to meet the claimed mean roughness depth. Nieuwoudt et al. teach varying the apertures (or voids) and strand size as results effective variables and therefore, the claimed void volume would have been obvious to one of ordinary skill in the art and easily achieved through routine experimentation in order to affect permeability and shading provided.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789